DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Amendment filed on 03/07/22. Accordingly, claims 1-3, 5-8, 10-12 and 17-20 are currently pending; and claims 4, 9 and 13-16 are canceled.
Claim Interpretation


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a first negotiation unit configured to carry out capability negotiation for whether to support creation of a bi-directional SR tunnel by messaging during a process of establishing a session” and “a sending unit configured to send, in response to that the creation of the SR tunnel is supported, an SR tunnel create message carrying a bi-directional flag bit to a second network element to enable the second network element to determine, in accordance with the bi-directional flag bit, whether a bi-directional tunnel or a unidirectional tunnel is to be created”,  in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102



The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (2009/0110395), previously-cited.
-Regarding claim 1, Lee et al teaches a method, performed by a path computation client (PCE) (“PCE 130”, [0026]) for creating a bi-directional segment routing (SR) tunnel (“light path”, [0038]), comprising: 
procedure ((202, 206), figure 2) of carrying out capability negotiation (202, 206)  for whether to support creation of a bi-directional SR tunnel (“light path”, [0038]) by messaging during a process (comprising the capability negotiation)  in which the PCE establishes a session (as shown in figure 2) with a path computation client (PCC) ((PCC), figure 2), (see [0033, 0038-0039]); and 
procedure of, in response to that the creation of the SR tunnel is supported, sending, by the PCE, an SR tunnel create message (“reply”, [0053]) carrying a bi-directional flag bit (“flag 612”, [0042]) to the PCC to enable the PCC to determine, in accordance with the bi-directional flag bit, whether a bi-directional tunnel or a unidirectional tunnel is to be created (see “the PCC 310 communicates the RWA request and the required information to the PCE 320”, [0035], “the request may comprise at least one lightpath constraint.  The lightpath constraint may be any parameter that affects or limits the use of wavelengths along the lightpaths within the network.  In an embodiment, the lightpath constraints may include a RWA computation option”, [0039]), “the RWA computation option may be included in a request parameter (RP) object in the request.  FIG. 6 illustrates one embodiment of a suitable RP object 600”, [0040], “a directionality (I) flag 612, which may comprise about 1 bit within the flags field 610.  The I flag 612 may indicate the request is for a bidirectional wavelength assignment when set to one.  The I flag 612 may indicate the request is for a unidirectional wavelength assignment when set to zero”, [0042], and “the reply may include any or all of the lightpath constraints that were contained in the request”, [0053]).
-Regarding claim 2, Lee et al teaches that the SR tunnel create message carries a label stack (comprising (600), figure 5) composed of at least one label ((620, 612, 614, 616, etc.), figure 6); and the label stack contains SR path information ((612, 614, 616), figure 6) in any direction (bi-direction or uni-direction), (see [0040, 0042] and “the reply may include any or all of the lightpath constraints that were contained in the request”, [0052]).
-Regarding claim 3, Lee et al teaches that the label is a path label Path SID (“path indicator”, 0025]),  (indicated by (620, 612, 614, 616), figure 6) , the label contains SR path information ((612, 614, 616), figure 6) in any direction (bi-direction or uni-direction), wherein the SR path information in any direction comprises forward path information and/or reverse path information (being information on the bi-direction or uni-direction)  , (see [0025, 0040, 0042] and “the reply may include any or all of the lightpath constraints that were contained in the request”, [0052]).
-Regarding claim 17, Lee et al teaches a path computation element (PCE) ( (PCE), figure 2)) for creating a bi-directional segment routing (SR) tunnel (“light path”, [0038]), comprising: a processor (“processor” [0058]), and a memory (“memory devices” [0058]) storing a computer program (“programs” [0059]) executable on the processor, wherein the processor is configured to, when executing the computer program, perform the method (see figure 2, ABSTRACT and [0033-0039, 0042, 0053]).
-Regarding claim 18, Lee et al teaches a non-transitory computer-readable storage medium (“memory devices” [0058]) storing a computer executable instruction (“instructions” [0059]) thereon, the computer executable instruction cause, when executed by a processor (“processor” [0058]), the processor to perform the method (see figure 2, [0033-0039, 0042, 0053]).
-Regarding claim 5, Lee et al teaches a method, performed by  a path computation client (PCC)  ((PCC), figure 2),  for creating a bi-directional segment routing (SR) tunnel (“light path”, [0038]), comprising:
procedure ((202, 206), figure 2) of carrying out capability negotiation (202, 206)  for whether to support creation of a bi-directional SR tunnel by messaging during a process (comprising the capability negotiation) in which the PCC establishes a session with a path computation element (PCE) (“PCE 130”, [0026]), (see [0033, 0038-0039]); 
procedure of, in response to that the creation of the SR tunnel is supported, receiving, by the PCC, an SR tunnel create message (“reply”, [0053])  carrying a bi-directional flag bit (“flag 612”, [0042]) sent from the PCE, (see “the PCC 310 communicates the RWA request and the required information to the PCE 320”, [0035], “the request may comprise at least one lightpath constraint.  The lightpath constraint may be any parameter that affects or limits the use of wavelengths along the lightpaths within the network.  In an embodiment, the lightpath constraints may include a RWA computation option”, [0039]), “the RWA computation option may be included in a request parameter (RP) object in the request.  FIG. 6 illustrates one embodiment of a suitable RP object 600”, [0040], “a directionality (I) flag 612, which may comprise about 1 bit within the flags field 610.  The I flag 612 may indicate the request is for a bidirectional wavelength assignment when set to one.  The I flag 612 may indicate the request is for a unidirectional wavelength assignment when set to zero”, [0042], and “the reply may include any or all of the lightpath constraints that were contained in the request”, [0053]); and
procedure of determining, by the PCC in accordance with the bi-directional flag bit, whether a bi-directional tunnel or a unidirectional tunnel is to be created, (see [0038, 0042]).
-Claim 6 is rejected with similar reasons for claim 2.
-Claim 7 is rejected with similar reasons for claim 3.
-Regarding claim 8, Lee et al teaches that the SR tunnel create message comprises a list of bi- directional paths/tunnels (“list of light paths”, [0038]) (see [0038, 0041]), and that the method comprises:  completing, by the PCC, association and binding of a bi- directional path according to a forward path information and/or the reverse path information  ((612, 614, 616), figure 6) carried in the SR tunnel create message (see [0038, 0040-0042, 0053]), and having/generating a corresponding forwarding table (comprising the list of bi- directional paths and associated network elements), the table based on which, for a path of the list, the second network element identifies which network element as the next network element “next NE”  in the path (see [0038]).
-Regarding claim 19, Lee et al teaches a path computation client (PCC)  ((PCC), figure 2)) for creating a bi-directional segment routing (SR) tunnel (“light path”, [0038]), comprising: a processor (“processor” [0058]), and a memory (“memory devices” [0058]) storing a computer program (“programs” [0059]) executable on the processor, wherein the processor is configured to, when executing the computer program, perform the method (see figure 2, ABSTRACT and [0033-0039, 0042, 0053]).
-Regarding claim 20, Lee et al teaches a non-transitory computer-readable storage medium (“memory devices” [0058]) storing a computer executable instruction (“instructions” [0059]) thereon, the computer executable instruction cause, when executed by a processor (“processor” [0058]), the processor to perform the method (see figure 2, [0033-0039, 0042, 0053]).
-Regarding claim 10, Lee et al teaches  a path computation element (PCE) ((“an apparatus” [0007] comprising (PCE) of figure 2)) for creating a bi-directional segment routing (SR) tunnel (“light path”, [0038]), comprising: a first negotiation unit  (being a structure comprising a processor (“processor” [0058]), and a memory (“memory devices” [0058]) storing a computer program (“programs” [0059]) executable on the processor)  configured to carry out capability negotiation ((202, 206), figure 2) for whether to support creation of a bi-directional SR tunnel (“light path”, [0038]) by messaging during a process (comprising the capability negotiation) of establishing a session (as shown in figure 2) (see [0033, 0038-0039]) in which the PCE establishes the session with a path computation client (PCC) ((PCC), figure 2) ; and a sending unit (being a structure comprising the processor, the memory and the computer program) configured to send, in response to that the creation of the SR tunnel is supported, an SR tunnel create message (“reply”, [0053]) carrying a bi-directional flag bit (“flag 612”, [0042]) to the PCC to enable the PCC to determine, in accordance with the bi-directional flag bit, whether a bi-directional tunnel or a unidirectional tunnel is to be created (see “the PCC 310 communicates the RWA request and the required information to the PCE 320”, [0035], “the request may comprise at least one lightpath constraint.  The lightpath constraint may be any parameter that affects or limits the use of wavelengths along the lightpaths within the network.  In an embodiment, the lightpath constraints may include a RWA computation option”, [0039]), “the RWA computation option may be included in a request parameter (RP) object in the request.  FIG. 6 illustrates one embodiment of a suitable RP object 600”, [0040], “a directionality (I) flag 612, which may comprise about 1 bit within the flags field 610.  The I flag 612 may indicate the request is for a bidirectional wavelength assignment when set to one.  The I flag 612 may indicate the request is for a unidirectional wavelength assignment when set to zero”, [0042], and “the reply may include any or all of the lightpath constraints that were contained in the request”, [0053]).
-Claim 11 is rejected with similar reasons for claim 6.
-Claim 12 is rejected with similar reasons for claim 7.
Response to Arguments



Applicant's arguments filed on 03/07/22 have been fully considered but they are not persuasive. 
-With respect to claim 1, the applicant mainly argues that:
(i) Lee et al  does not teach that either the request ((202), figure 2) or reply ((206), figure 2) includes information about capability negotiation for whether to support creation of a bi-directional segment routing (SR) tunnel, and therefore, it cannot be considered that Lee discloses the features “carrying out capability negotiation for whether to support creation of a bi-directional SR tunnel by messaging during a process in which a path computation element (PCE) establishes a session with a path computation client (PCC)” as recited in claim 1.
(ii) Lee et al  discloses that the path computation request ((202), figure 2) sent to the PCE ((PCE), figure 2) by the PCC ((PCC), figure 2)  includes a request parameter (RP) object, the RP object (600) (see figure 6) includes a flags field (610), and the flags field (610) includes a directionality (I) flag (612), (that is, the I flag (612) is included in the path computation request (202) sent to the PCE from the PCC, and therefore, the path computation request (202) carrying the I flag (612) sent to the PCE from the PCC cannot be equivalent to the SR tunnel create message carrying the bi-directional flag bit sent to the PCC from the PCE, and thus, Lee et al also fails to disclose the features “in response to that the creation of the SR tunnel is supported, sending, by the PCE, an SR tunnel create message carrying a bi- directional flag bit to the PCC to enable the PCC to determine, in accordance with the bi- directional flag bit, whether a bi-directional tunnel or a unidirectional tunnel is to be created” as recited in claim 1.
Regarding part (i), the examiner respectfully disagrees.  In Lee et al, the PCE ((PCE), figure 2) and the PCC ((PCC), figure 2) together carry out capability negotiation for whether to support creation of a bi-directional SR tunnel (“light path”, [0038]) during a session (shown in figure 2), 
in such a way that during the negotiation, the PCC sent to the PCE the request (202) (“RWA request”, [0035]) , which comprises a request field ((612), figure 6) (“I flag 612”, [0042]) set to one indicating that the request is the bi-directional SR tunnel 
(see “the PCC 310 communicates the RWA request and the required information to the PCE 320”, [0035], “the request may comprise at least one lightpath constraint.  The lightpath constraint may be any parameter that affects or limits the use of wavelengths along the lightpaths within the network.  In an embodiment, the lightpath constraints may include a RWA computation option”, [0039]), “the RWA computation option may be included in a request parameter (RP) object in the request.  FIG. 6 illustrates one embodiment of a suitable RP object 600”, [0040], “a directionality (I) flag 612, which may comprise about 1 bit within the flags field 610.  The I flag 612 may indicate the request is for a bidirectional wavelength assignment when set to one”, [0042]), and
 in response,  if the PCE supports such the bi-directional SR tunnel, the PCE then might send to the CPC the reply ((206), figure 2), which may comprise the request field  (“I flag 612”, [0042]) set to one, being supported by the PCE.
(see “After the request comprising the lightpath constraint has been received by the PCE, the PCE may issue a reply back to the PCC. The reply may include the RWA computed subject to the lightpath constraints indicated above. In addition, the reply may include any or all of the lightpath constraints that were contained in the request …. Additionally or alternatively, the reply may indicate which parts of the RWA could not be obtained”, [0053]).  
Or in another word, Lee et al  teaches procedure of carrying out, via the CCE and the CCP, the capability negotiation for whether to support creation of the bi-directional SR tunnel by messaging  (202, 206) (exchanged between the PCE and the PCC) during a process in which the PCE establishes the session (shown in figure 2)  with the PCC, as claimed in claim 1.
	Regarding part (ii), the examiner also disagrees.  As explained in part (i), Lee et al  teaches that in response to that the creation of the SR tunnel is supported, the PCE sends to the PCC the reply as an SR tunnel create message carrying a bi- directional flag bit (“I flag 612”, [0042]) set to one to enable the PCC to determine, in accordance with the bi- directional flag bit, whether a bi-directional tunnel or a unidirectional tunnel is to be created, wherein  in this situation, the PCC would determine that a bi-directional tunnel is to be created.  Or in another word, Lee et al  teaches procedure of  in response to that the creation of the SR tunnel is supported, sending, by the PCE, an SR tunnel create message carrying a bi- directional flag bit to the PCC to enable the PCC to determine, in accordance with the bi- directional flag bit, whether a bi-directional tunnel or a unidirectional tunnel is to be created”,  as recited in claim 1.
	-With respect to claims 2-3, 5-8, 10-12 and 17-20, the applicant’s arguments are not persuasive with similar reasons set forth above to claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 








Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Phu whose telephone number is (571)272-3502. The examiner can normally be reached Monday - Friday 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V.P./Examiner, Art Unit 2463                                                                                                                                                                                                        
/PANKAJ KUMAR/Supervisory Patent Examiner, Art Unit 2463